Citation Nr: 0842704	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-20 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for entitlement to service connection for arthritis 
of the knees.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity.

5.  Entitlement to service connection for peripheral 
neuropathy of the left lower extremity.

6.  Entitlement to service connection for peripheral 
neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1962 to October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  Jurisdiction of the case was 
subsequently transferred to the RO in Wichita, Kansas.  In 
June 2008, the veteran testified at a personal hearing before 
the undersigned Veterans Law Judge.  A copy of the transcript 
of that hearing is of record.

The issue of entitlement to service connection for 
fibromyalgia and for peripheral neuropathy of the upper and 
lower extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A June 1991 rating decision denied entitlement to service 
connection for arthritis of the hips, knees, and ankles; the 
veteran was notified but did not appeal.

2.  Evidence added to the record since the June 1991 rating 
decision denying arthritis of the knees is cumulative or 
redundant of the evidence of record and does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was not received and the claim for 
entitlement to service connection for arthritis of the knees 
may not be reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran in 
letters from the RO dated in March 2006 and June 2006.  Those 
letters notified the veteran of VA's responsibilities in 
obtaining information to assist in completing his claim and 
identified the veteran's duties in obtaining information and 
evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in August 2006.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court also held that in 
order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  The veteran was adequately notified of 
these matters by the correspondence issued in March 2006.

The notice requirements pertinent to the issue addressed in 
this decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.  Although the veteran reported he had received 
recent VA treatment pertinent to his claims concerning 
neurological disabilities, there is no indication that there 
are any records addressing his claim that arthritis of the 
knees was incurred in service.  The Board finds that further 
attempts to obtain additional evidence would be futile.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008). 

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

In a June 1991 rating decision the RO denied entitlement to 
service connection for arthritis of the hips, knees, and 
ankles.  It was noted that the evidence did not demonstrate 
arthritis of the hips, knees, and ankles was manifest in 
service nor within the first post-service year.  The veteran 
did not appeal and the decision became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

The evidence of record in June 1991 included service 
treatment records with no evidence of complaint, treatment, 
or diagnosis of systemic arthritis or injury to the knees.  
The veteran's October 1966 discharge examination revealed a 
normal clinical evaluation of the lower extremities.  In 
private medical correspondence received in October 1980 
P.F.P., M.D., noted that the veteran had been examined and 
that his arthritis seemed to be worsening.  On VA examination 
in April 1991 the veteran asserted that he had arthritis 
including to the knees during active service.  The examiner 
noted normal motion in the knees, but also noted that X-rays 
films revealed arthritic changes in the left shoulder, left 
elbow, both hips, the left knee, and right foot.  

The evidence added to the record since June 1991 includes a 
November 2002 VA examination report which, in essence, noted 
the veteran did not exhibit any constitutional signs of 
systemic arthritis.  VA treatment records show that in 
November 2005 the veteran complained of a long history of 
problems with his knees.  The diagnoses included 
osteoarthritis to the knees.  Subsequent reports provided 
diagnoses of degenerative joint disease of the knees and 
total left knee arthroplasty.  No opinions as to etiology 
were provided.  In correspondence dated in February 2006 he 
requested that his claim for entitlement to service 
connection for arthritis of the knees be reopened.  In 
statements and personal hearing testimony the veteran 
asserted that arthritis had been introduced into his blood 
system during surgeries performed while he was in active 
service.  

Based upon a comprehensive review, the Board finds the 
evidence received in support of the veteran's service 
connection claim for arthritis of the knees is not new and 
material.  The recently submitted statements and medical 
reports are essentially cumulative or redundant of the 
evidence previously of record.  No competent evidence was 
received indicating the veteran's development of arthritis in 
the knees in or after service was incurred as a result of any 
incident of service.  While new medical reports were added to 
the record, the evidence provided does not raise a reasonable 
possibility of substantiating the veteran's claim.  
Therefore, the claim for entitlement to service connection 
for arthritis of the knees may not be reopened.  


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for arthritis of the 
knees; the appeal is denied.


REMAND

A review of the record reveals the veteran was notified of 
the VCAA duties to assist and of the information and evidence 
necessary to substantiate his remaining claims by 
correspondence dated in March 2006 and June 2006.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  For records in 
the custody of a Federal department or agency, VA must make 
as many requests as are necessary to obtain any relevant 
records, unless further efforts would be futile.  38 C.F.R. 
§ 3.159(c).  

In this case, the veteran contends that he has fibromyalgia 
and peripheral neuropathy of the upper and lower extremities 
as a result of active service.  The Board notes that service 
medical records are negative for complaint, treatment, or 
diagnosis of fibromyalgia or peripheral neuropathy of the 
upper or lower extremities, but that records show the veteran 
sustained a left humeral shaft fracture in a May 1966 
automobile accident that subsequently required open reduction 
and internal fixation due to delayed union.  Records also 
show bone was harvested from the left iliac crest and from 
the right tibia.  VA treatment records dated in September 
2004 noted a medical history including fibromyalgia without 
opinion as to etiology.  A May 2006 VA examiner noted the 
veteran had a bilateral carpal tunnel release at the Oklahoma 
City VA Medical Center in approximately 1996.  At his 
personal hearing in June 2008 the veteran also reported that 
a nerve conduction study had been completed within the past 
year at the Topeka, Kansas, VA medical clinic.  The reports 
of that treatment are not included in the record.  The 
veteran also noted he had received treatment at an Indian 
clinic, but identified no specific treatment.  As VA medical 
records may include evidence pertinent to the remaining 
claims, the Board finds additional development is required 
prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
who have treated him for fibromyalgia 
or peripheral neuropathy.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  Appropriate efforts should be 
taken to obtain any pertinent VA 
treatment records since November 2006 
and to obtain treatment records 
associated with the veteran's carpal 
tunnel release at the Oklahoma City VA 
Medical Center in approximately 1996.

All attempts to procure records should 
be documented in the file.  If the 
AMC/RO cannot obtain records identified 
by the veteran, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are 
to be notified of unsuccessful efforts 
in this regard, in order to allow them 
the opportunity to obtain and submit 
those records for VA review.

2.  After completion of the above and 
any additional development deemed 
necessary, the issues remaining on 
appeal should be reviewed with 
appropriate consideration of all the 
evidence of record.  If any benefit 
sought remains denied, the veteran and 
his representative should be furnished 
a supplemental statement of the case 
and should be afforded the opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


